715 N.W.2d 773 (2006)
475 Mich. 878
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Toma Dione BELL, Defendant-Appellant.
Docket No. 127634. COA No. 248958.
Supreme Court of Michigan.
June 7, 2006.
On order of the Court, the application for leave to appeal the November 9, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals, VACATE defendant's sentence and REMAND this case to the Oakland Circuit Court for resentencing in accordance with People v. Johnson, 474 Mich. 96, 712 N.W.2d 703 (2006) and People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
We do not retain jurisdiction.